DETAILED ACTION
Information Disclosure Statement
The listing of references in the specification on pp. 1-2 is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
Claims 1 and 2 are objected to because of the following informalities:
Regarding claim 1, it appears that “whereincomprisingthefollowingsteps” in line 1 is missing one or more spaces.
Further regarding claim 1, it appears that “responsesare” in line 6 should be “responses are”.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1 and 2 are rejected under 35 U.S.C. § 101 because the claimed invention is 
The following analysis is performed as set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter 2019 PEG), as set forth in MPEP § 2106.
Step 1
Step 1 of the 2019 PEG asks whether the claim is to a process, machine, manufacture, or composition of matter.
Claims 1 and 2 are directed to an apparatus.
Claims 1 and 2 are therefore directed to one of the four statutory categories of subject matter.
Step 2A, Prong One
Step 2A, Prong One of the 2019 PEG asks whether the claim recites an abstract idea, law of nature, or natural phenomenon.
The examiner has identified the following judicial exceptions in the claims:
Claim 1 recites:
time-domain acceleration responses are transformed into time-frequency domain by short-time Fourier transform, which are expressed as Y(K,ω)=[Y.sub.1(K,ω), Y.sub.2(K,ω), . . . , Y.sub.l(K,ω)], where l is number of accelerometers, K is expression is K-th time interval, ω is natural circular frequency; (2) single source points reflect single mode information; the single source point detection of circular frequency is based on the fact that real part and imaginary part of time-frequency coefficient have same direction; the single source points are detected by the following formula .Math. Re .Math. { Y  ( K , ω ) } T .Math. Im .Math. { Y  ( K , ω ) } .Math. Re .Math. { Y  ( K , ω ) } .Math. .Math. .Math. Im .Math. { Y  ( K , ω ) } .Math. .Math. > cos  ( Δβ ) , where Re{⋅} and Im{⋅} are the real and imaginary part, respectively, Δβ is threshold of single source point detection; the detected single-source-points are marked as (t.sub.K,ω.sub.K,i), whose values are denoted as:
Y(K,ω.sub.K,i)=[Y.sub.1(K,ω.sub.K,i),Y.sub.2(K,ω.sub.K,i), . . . ,Y.sub.l(K,ω.sub.K,i)].sup.T where symbol “.sub.K,i” represents i-th frequency in K-th time interval; (3) number of clusters is determined by number of obvious peaks in power spectral density of acceleration response; the single source points Y(K,ω.sub.K,i) are classified using mature hierarchical clustering method; clustering centers of each class are calculated, and the real modal shape matrix Φ.sup.R is obtained; step 2: complex mode calculation (4) the structural acceleration responses y(k) are converted to impulse response y.sub.d(k) using mature natural excitation technology; Hilbert transform of impulse response y.sub.d(k) is then performed and denoted as ŷ.sub.d(k); (5) build the following equation: [ y d  ( k ) y ^ d  ( k ) ] = [ Φ R - Φ I Φ I Φ R ]  [ q R  ( k ) q I  ( k ) ] = [ Φ R - Φ R .Math. γ Φ R .Math. γ Φ R ]  [ q R  ( k ) q I  ( k ) ] where Φ.sup.I is image part of complex modal shapes Φ.sup.R±jΦ.sup.I, and satisfies Φ.sup.I=Φ.sup.Rγ, j is imaginary unit and satisfies j.sup.2=−1, q.sup.R and q.sup.I are modal responses and satisfies the following:

ω.sup.R+jω.sup.I=[q.sup.R(k+1)+jq.sup.I(k+1)]./[q.sup.R(k)+jq.sup.I(k)] where ω.sup.R and ω.sup.I are real and imaginary parts of complex frequencies, respectively; (11) damping ratio is calculated by the following expression: ζ i = - Re .Math. { ln .Math. .Math. ( ω i R + j .Math. .Math. ω i I ) } .Math. ln  ( ω i R + j .Math. .Math. ω i I ) .Math. where ω.sub.i.sup.R and ω.sub.i.sup.I are i-th element of ω.sup.R and ω.sup.I, i.e. real and imaginary parts of i-th complex frequency.
These claim limitations are judicial exceptions of mathematical concepts.
Claim 1 therefore recites abstract ideas.
Claim 2 recites:
wherein Δβ=2°.
This claim limitation is a judicial exception of a mathematical concept.
Claim 2 therefore recites abstract ideas.
Step 2A, Prong Two
Step 2A, Prong Two of the 2019 PEG asks whether a claim recites additional elements that integrate the judicial exception into a practical application.
Claim 1 recites the additional element of:
structural acceleration responses at the kth time step y(k)=[y.sub.1(k), y.sub.2(k), . . . , y.sub.l(k)].sup.T  are collected.
This additional element represents mere data gathering that is necessary for use of the recited judicial exception, and is recited at a high level of generality. This claim limitation is thus insignificant extra-solution activity, as set forth in MPEP § 2106.05(g).
When viewed individually or as an ordered combination, the additional element fails to improve a computer or other technology recited in the claim, or to integrate the abstract ideas into 
Claim 1 is therefore directed to the abstract ideas.
Claim 2, which does not recite any additional elements not recited in claim 1, is similarly directed to the abstract ideas.
Step 2B
Step 2B of the 2019 PEG asks whether the claim provide an inventive concept, i.e., whether the claim recites additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim.
Regarding claim 1, the recitation of collecting structural acceleration responses is mere data gathering that is recited at a high level of generality, and is well-known, routine and conventional in the art, as disclosed by Applicant (“Structural health monitoring is an important way to guarantee structural safety… Therefore, it is very important to identify structural modal parameters by using structural monitoring data,” Specification, p. 1). This limitation therefore remains insignificant extra-solution activity even upon reconsideration, and does not provide an inventive concept that makes the claims amount to significantly more than the abstract ideas.
For these reasons, there is no inventive concept in claim 1, and thus claim 1 is ineligible. Claim 2 is similarly ineligible.

Applicant should note that while claims 1 and 2 are not rejected under 35 U.S.C. §§ 102 or 103, the claims are rejected under 35 U.S.C. § 101, and are not otherwise allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Adhikari, “Damping modeling using generalized proportional damping,” discloses modal analysis for modeling of proportionally damped structures (Abstract, Introduction), but without the particular mathematical equations claimed by Applicant;
Winant, US 2017/0363504 A1, discloses identifying modes (¶ 0088) of a structure, but without the particular mathematical equations claimed by Applicant;
Caicedo et al., US 2010/0262390 A1, discloses identifying modes of a structure (Abstract), but without the particular mathematical equations claimed by Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center 



/Leo T Hinze/
Patent Examiner
AU 2854
24 March 2022


/Leslie J Evanisko/            Primary Examiner, Art Unit 2853